DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-13) in the reply filed on 1/5/22 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, 9, 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haller (US 9180792).  Regarding claims 1 and 9, Haller (US 9180792) teaches a vehicle seat (see Figure 1) comprising: a stamped bracket (22 – see Figure 3) defining a first aperture having internal gear teeth integrally formed therein (57), the stamped bracket adapted for fixation to a seat frame (see Figure 1 – .

Regarding claim 4, Haller further teaches wherein the rolling elements (70, 71) are arranged along two circles (72, 73), each circle centered on the axis of rotation.

Regarding claims 5 and 11, Haller further teaches wherein the base (33, 9) comprises a lower stamping (33) and an upper stamping (9) and wherein a portion of the rolling elements (70) are arranged between the lower stamping (33) and the stamped bracket (22) and a remainder of the rolling elements (71) are arranged between the stamped bracket (22) and the upper stamping (9).

Regarding claim 6, Haller further teaches wherein: a first bearing race is integrally formed in a top surface of the lower stamping (33); a second bearing race is integrally formed in a bottom surface of the stamped bracket (22); a third bearing race is integrally formed in a top surface of the stamped bracket (22); and a fourth bearing race is integrally formed in a bottom surface of the upper stamping (9, see Figure 3 – see the location of 72 and 73).

Regarding claims 7 and 12, Haller further teaches wherein each of the first through fourth bearing races is shaped to establish four-point angular contact bearing assemblies (see Figure 3).

Allowable Subject Matter
s 2-3, 8, 10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 2, 10, the prior art does not distinctly disclose an electric-motor driven actuator having a shaft with external gear teeth, the external gear teeth meshing with the internal gear teeth, the shaft extending through a second aperture defined in the base.
Claim 3 depends from claim 2.
Regarding claims 8 and 13, the prior art does not distinctly disclose wherein J-channels are stamped into each of the lower stamping and the stamped bracket such that the J-channels interlock when the seat is in a forward-facing position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636